DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument

Applicant's arguments filed 23JUN2022 have been fully considered but they are not persuasive in respect to the Claim Rejections:

Argument 1: 35 U.S.C §112: The Applicant respectfully submits that the terms are used interchangeably in the specification. Responsive to the Examiner's objection to claims 1-24 based on 35 U.S.C § 112, the Applicant has amended the claims to recite the Intelligent Transport System. … The Applicant respectfully submits that the terms are used interchangeably in the specification. 
Response 1: The Examiner notes that the 24FEB2022 Claims (as well as the 28DEC2018 Specification as originally disclosed) include both the terms “transport” and “transportation.” As discussed in the 29OCT2021 Interview and explicitly cited in the 28APR2022 Final Rejection Office Action, without explicit statement/disclosure to the contrary, the terms “transport” and “transportation” are not interpreted as “interchangeable” as argued - more specifically, claim to a possible/novel non-Standard intelligent transportation system is not interpreted as explicit reference of compliance to the Standardized ETSI Intelligent Transport System.  As to the argued “terms are used interchangeable in the specification,” if support is found, it would be recommended to amend the Claims as well as the Specification for consistency. If compliance to ETSI Standards is intended as claimed, this should also be made unambiguously.

Argument 2: 35 U.S.C §103: The Examiner has objected that claims 1, 12, 23 and 24 are obvious … As provided in paragraph 0004 of the present specification: Locking to satellite signals may be time consuming and battery intensive. … may waste significant power attempting to obtain the position fix. … The present case is therefore directed at the obtaining of a position for an asset tracking device while avoiding a GNSS position fix. It is respectfully submitted that the art cited by the Examiner does not recognize this issue, nor does it overcome the issue in any way. 
Response 2: 35 U.S.C §103: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Locking to satellite signals may be time consuming and battery intensive. … may waste significant power attempting to obtain the position fix) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner further notes that “determining a geographic position of the asset tracking device from the Intelligent Transport System message without using the GNSS transceiver” as claimed is not interpreted equivalent to “avoiding a GNSS position fix” as argued (i.e., whether a GNSS fix is actually used for some purpose or not is tangential to actually avoiding acquiring the GNSS fix itself.)  

Argument 3: 35 U.S.C §103: Thus the tag is a low power device, but is only taught to provide location information in the case the tag is affixed to a static object. Specifically, the signal comprises a unique identification number, and may include other information such as lot or batch number, production date/time, or a static location, etc. Importantly, all such information is fixed and does not change as the tag moves. … 
Paragraph 0046 teaches …  therefore teaches away from the claims as currently presented. The receiving transmitter finds its position using GPS and attaches that information to signal information from the tag to transmit to a data system/server. … The Examiner seems to be construing the claims to equate an "asset tracking device" with any/all of the tag and the receiver transmitter. … if the Examiner is equating the receiver transmitter with the "asset tracking device" of the present claims, the Applicant notes that there is nothing in LIM that indicates that the receiver transmitter ever derives its location based on the signal from the tag. Rather, it is explicitly taught that the receiver transmitter uses a GPS system to determine its location unless its location is static. 
Response 3: The Examiner respectfully disagrees that the tag “provides” location information in the case the tag is affixed to a static object.” LIM is not found to teach any restriction as to the signal emitted by the tag (e.g., whether the tag moves or is stationary). Additionally DOGGART teaches “messages … are exchanged which carry information that may be relevant to other vehicles … messages may include a variety of information including vehicle heading, speed, dimensions, acceleration and location.” Regardless how the “receiving transmitter” or LIM uses it GPS receiver, it is ambiguous as to how LIM “teaches away” from the claims (e.g., no further reasoning is argued). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644